 


110 HR 2288 IH: Airport Badge Security Act
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2288 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Mr. Kirk (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to establish a civil penalty for failure of certain employers to collect or make reasonable efforts to collect an airport security badge from an employee on the date of termination of employment, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport Badge Security Act. 
2.Failure to collect airport security badgesSection 46301(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(6)Failure to collect airport security badgesNotwithstanding paragraph (1), any employer (other than a governmental entity or airport operator) who employs an employee to whom an airport security badge or other identifier used to obtain access to a secure area of an airport is issued before, on, or after the date of enactment of this paragraph and who does not collect or make reasonable efforts to collect such badge from the employee on the date that the employment of the employee is terminated and does not notify the operator of the airport of such termination within 24 hours of the date of such termination shall be liable to the Government for a civil penalty not to exceed $10,000..  
 
